Citation Nr: 1522188	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-00 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include, posttraumatic stress disorder (PTSD) and a major depressive disorder.

2.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disability and/or the Veteran's service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Robert A. Bass, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967, and from October 1969 to December 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 (sleep apnea) and February 2012 (acquired psychiatric) rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a February 2015 BVA hearing.  A copy of the transcript is of record.

With respect to the Veteran's claim for PTSD, the Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran's claim was originally adjudicated by the RO as a claim for PTSD, treatment records additionally demonstrate that the Veteran has been diagnosed with a major depressive disorder.  The Board has recharacterized the issue into a claim for an acquired psychiatric disability.  See Id.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Acquired Psychiatric Disability-  The Veteran asserts that he suffers from PTSD from in-service stressors including (1) witnessing a person accidently shoot their foot off after the person had just pointed the same weapon at the Veteran's face while he served as a military police (2) having to disarm one of his soldiers who was firing off the rooftop of a building (3) being stabbed in the leg with a knife. 

The Board notes that service treatment records confirm that the Veteran was treated for a stab wound in his left thigh in August 1973.  Therefore, one of his stressors can be confirmed.

The Veteran underwent a VA psychiatric examination in December 2010.  The VA examiner concluded that the Veteran did not have a diagnosis of PTSD. Rather, she diagnosed the Veteran with a major depressive disorder.  The VA examiner did not provide an etiology opinion regarding PTSD, presumably because of the lack of a current diagnosis of PTSD.  Recent private treatment records, submitted by the Veteran in March 2015, reflect that the Veteran is being treated for PTSD.  It is unclear from the private treatment records what stressor has resulted in the Veteran's PTSD diagnosis.

As noted above, the Veteran's claim has been broadened to encompass all mental health diagnoses he has been diagnosed with during the pendency of the appeal.  The Veteran has confirmed diagnoses of PTSD and a major depressive disorder during the appellate period. 

Given that the Veteran has been diagnosed with PTSD during the pendency of the appeal and that one of his stressors has been confirmed by his service treatment records, an etiological opinion regarding whether this specific diagnosis is related to service is necessary.

Sleep Apnea-  With respect to his sleep apnea claim, the Veteran maintains that this disability is secondary to his service-connected diabetes mellitus, and also to his PTSD (which has not yet been service-connected). 

Most recently, in July 2013, the Veteran underwent a VA examination that addressed his sleep apnea.  This examination is not adequate.  Specifically, although the July 2013 VA examiner concluded that the Veteran's sleep apnea is not related to his service-connected diabetes mellitus, the examiner did not discuss whether the Veteran's service-connected diabetes mellitus aggravated (worsened) his sleep apnea.  38 C.F.R. § 3.310(b).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that the Veteran should be afforded a VA addendum opinion that addresses the medical matters raised by this issue.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an additional VA psychiatric examination.  The VA examiner is asked to address the following questions:
	
a)  The VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  

If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

b)  If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder, to include any diagnosed during the period on appeal, either began during or was otherwise caused by the Veteran's military service.  

c)  If the VA examiner determines that a diagnosis of PTSD has not been demonstrated at any point in time since the Veteran filed his claim, the VA examiner must provide rationale for this determination.  In doing so, the examiner should address the fact that various private treatment records reference a diagnosis of PTSD. 

The claims file must be made available to and reviewed by the examiner.  The psychiatrist must provide a complete rationale for all opinions offered.  

2.  Forward the Veteran's claims folder to an examiner for an addendum opinion regarding the Veteran's sleep apnea.  The examiner is requested to review the claims folder, to include this remand.  

Following review of the claims file the examiner should provide opinions on the following: 

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea had its onset during the Veteran's active service or is otherwise causally related to his service.  

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is caused by his service-connected diabetes mellitus.  

c) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is aggravated by his service-connected diabetes mellitus. 

If the Veteran's acquired psychiatric disability is service-connected. The following opinions should additionally be obtained: 

d) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea) is caused by his acquired psychiatric disability.   

e) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is aggravated by his acquired psychiatric disability. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






